              Case 1:20-cv-01735-RCL Document 14 Filed 01/21/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 LOIS MOORE, et al.,

                  Plaintiffs,

                           v.
                                                             Civil Action No. 20-1735 (RCL)
 NATIONAL ARCHIVES AND RECORDS
 ADMINISTRATION,

                  Defendant.


                                     JOINT STATUS REPORT

         Pursuant to the Court’s Order entered on December 21, 2020, Plaintiffs Lois Moore, Robert

Moore, Jana Orear, Christianne O’Malley, Mark Sauter, John Zimmerlee, and the POW

Investigative Project, Inc. (“Plaintiffs”), and Defendant the National Archives and Records

Administration (“NARA”) hereby provide the Court with the following Joint Status Report.

                          BACKGROUND AND PROCESSING OF REQUESTS

         1.       This matter arises out of a FOIA request Plaintiffs submitted to NARA, dated April

20, 2020, involving 47 separate subparts. See Compl. ¶¶ 10-12. Plaintiffs filed the Complaint on

June 25, 2020, see ECF No. 1, and Defendant filed an Answer on September 14, 2020, see ECF

No. 5.

         2.       The records sought in Plaintiffs request are serviced by three different locations or

offices within NARA: (1) the Dwight D. Eisenhower Library; (2) the Textual Reference Branch

of NARA’s Research Services Division in College Park, Maryland; and (3) the National

Declassification Center also located in College Park, Maryland. NARA represents that it is

currently processing Plaintiffs’ FOIA request, despite facing certain operational constraints due to
            Case 1:20-cv-01735-RCL Document 14 Filed 01/21/21 Page 2 of 4




the response to the ongoing COVID-19 pandemic. See ECF No. 7 ¶ 4.              Although NARA has

completed its initial searches for records responsive to this request where possible, a portion of the

records requested contain classified information requiring consultation with the respective equity

holding agency or agencies.

       3.       With respect to the portion of Plaintiffs’ FOIA request seeking records located at

the Dwight D. Eisenhower Library, NARA informed Plaintiffs by letter dated September 30, 2020,

that most records held by the Eisenhower Library are donated historical material and are not

subject to the FOIA. For the small portion of the material held at the library that is subject to the

FOIA, the Eisenhower Library has completed its searches and located no responsive records.

       4.       With respect to the portion of Plaintiffs’ FOIA request seeking records serviced by

the Textual Reference Branch at College Park, NARA informed Plaintiffs by letter emailed on

November 5, 2020, that the request for records was overly broad and failed to provide sufficient

information to permit them to retrieve the requested records. The letter explained that NARA

maintains the files of each federal agency with a Record Group and keeps the files arranged in the

filing schemes used by the transferring agency. The vast majority of the holdings are not described

at the item/document level such that it is difficult to identify specific documents or specific

information without extensive research within the holdings. In addition, many of the records

requested are in series that are open and available for public research for which no FOIA request

is necessary. NARA included with its letter information regarding the finding aids available to

Plaintiffs to assist them in locating records within NARA’s holdings related to the topic of their

request.




                                                  2
            Case 1:20-cv-01735-RCL Document 14 Filed 01/21/21 Page 3 of 4




       5.       The portion of Plaintiffs’ FOIA request seeking records identified by specific

withdrawal sheets for records containing potentially classified information is being serviced by

NARA’s National Declassification Center (“NDC”). The NDC informed Plaintiffs by letter dated

November 3, 2020, that of the 21 documents described in the withdrawal sheets: (1) five of the

documents, totaling 322 pages, had been previously declassified and are available for release; (2)

ten of the documents, totaling 107 pages, had been declassified in part with the remaining portions

on 49 pages withheld under section (b)(1) of the FOIA; and (3) the remaining six documents,

totaling 73 pages, required consultation with the appropriate equity holding agencies for additional

review. NARA sent the 16 documents that continue to have information withheld to the relevant

agencies for consultation on September 30, 2020, and is awaiting responses from the agencies.

                     RECENT DEVELOPMENTS AND DISCUSSIONS

       Undersigned counsel for Defendant recently joined the Office of the United States

Attorney and substituted his appearance as counsel for Defendant on December 18, 2020.

       The parties have continued to cooperate and discuss resolution of the FOIA request without

the need for Court intervention. NARA has completed its searches, which encompassed the above

three different NARA locations.

        In a letter dated December 14, 2020 from Plaintiff’s counsel to Defendant, Plaintiff

submitted questions concerning NARA’s letters dated September 16, September 30, November

3, and November 5, 2020. Defendant is in the process of providing responses to Plaintiff’s

counsel’s inquiries and will do so by the end of this month.




                                                 3
         Case 1:20-cv-01735-RCL Document 14 Filed 01/21/21 Page 4 of 4




       In light of the above, the parties propose to continue their cooperation and discussions and

file a further status report on or before February 22, 2021, to update the Court on the progress

being made with respect to the questions raised in Plaintiff’s letter of December 14, 2020.

Dated: January 21, 2021

                                     Respectfully submitted,

                                     /s/ John H. Clarke
                                     John H. Clarke
                                     Bar No. 388599
                                     1629 K Street, N.W.
                                     Suite 300
                                     Washington, D.C. 20006
                                     (202) 344-0776
                                     john@johnclarkelaw.com

                                     Counsel for Plaintiffs


                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     BRIAN P. HUDAK
                                     Acting Chief, Civil Division

                                  By: /s/ Thomas W. Duffey
                                     THOMAS W. DUFFEY
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2510
                                     Thomas.duffey@usdoj.gov

                                     Counsel for Defendant




                                                4
